         Case 1:18-cv-11922-LTS-HBP Document 2 Filed 12/19/18 Page 1 of 3
MAR S HALL, DE NNE HE Y, W AR NE R ,
C O LE MAN & G O G G IN
800 We stche ste r Ave nue -- C-700
Rye Brook, Ne w York 10573
914-977-7317
Attorneysfor Plainz'@j'"

UNITE D S TATE S DIS TRICT CO URT
S OUHERN DIS TRICT OF NEW YORK

BAC AR DI US A, INC .,                                                         Docke t No. :

                                        P la in tiff,                          CIVIL ACTION
        -a ga ins t-
                                                                               COMP LAINT
MS C CHANNE, he r e ngine s , boile rs , e tc. a nd
MS C ME DITE RRANE AN S HIP P ING CO MP ANY, S .A.,

                                       Defendants.


         1.        This is a ca s e of contra ct, ca rgo da ma ge a nd non~de 1ive 1'y of ca rgo, civil a nd

ma ritime a nd is a n a dmira lty a nd ma ritime cla im within the me a ning of the Rule 9(h). P la intiff

invoke s the ma ritime proce dure s s pe cifie d in Rule 9(h).

          2.       P la intiff, BACARDI US A, INC., is a le ga l e ntity orga nize d unde r the la w, with a n

office loca te d a t 2701 Le J une Roa d, Cora l Ga ble s , Florida 33134.

          3I       De fe n d a n t MS C Me d ite rra lle a n S h ip p in g C o m p a n y, S .A. is a le g a l e n tity

orga nize d unde r the la w, with a n office a nci a ge nt Me dite rra ne a n S hipping Compa ny, (US A) Inc.

lo c a te d a t 4 2 0 F ifth Ave n u e , Ne w Yo rk, NY 1 8 0 1 8 .        Du rin g a ll time s h e re in me n tio n e d ,

de fe nda nt wa s the owne r a nd/or ope ra tor of the MS C Cha nne a nd ope ra te d it in the common

ca rria ge of goods by wa te r for hire be twe e n Le Ha vre , Fra nce a nd Long Be a ch, Ca lifornia .

          4.           The MS C Cha nne is now or during the pe nde ncy of this a ction will be , within the

Dis tric t.

          5.           O n o r a b o u t De c e m b e r 5 , 2 0 1 7 , Ba rc a rd i Ma rtin i P rd . XP Lo g , Le Ha vre

de live re d a s hipme nt of 480 ca s e s of Gre y Goos e Vodka to de fe nda nt, a s a common ca rrie r a t the




LEGAL/E l9966654.v I
       Case 1:18-cv-11922-LTS-HBP Document 2 Filed 12/19/18 Page 2 of 3
port of Le Ha vre in good condition, for tra ns porta tion on boa rd the MS C Cha nne in

consideration of an agreed freight and pursuant to the valid terms and conditions of a clean on

board bill of lading issued by defendant and the MSC Channe.

        6.      De fe nda nt ca use d sa id goods, still in good orde r a nd condition to be la de n on

board the MSC Channe. On or about January 9, 2018, the MSC Channe arrived at the port of

Long Beach, California and thereafter delivered said shipment in a short, slack and damaged

condition.

        7.      Prior to January 9, 2017, plaintiff became for value the owner of said shipment

and the owner and holder of a clean on~boa1'd bill of lading and brings this suit on its own behalf

and that of all others interest in said shipment.

        8.      All conditions precedent required of plaintiff and of all others interested in said

shipment have been performed.

        9.      By reason of the premises, plaintiff and those on whose behalf this suit is brought

have sustained damages in the sum of $I5,000, as nearly as the same can now be estimated, no

pant of which has been paid although duly demanded.

        WHEREFORE, plaintiff prays:

        1.      That MSC Channe be arrested,

        2.      That process issue against defendant MSC Mediterranean Shipping Company,

S.A. and that defendant be cited to appear and answer the allegations of the complaint,

        3.      Tha t a n inte rlocutory judgme nt be e nte re d in fa vor of the pla intiff a ga ins t the

MSC Channe, and against defendant directing that the plaintiff recover its damages and that the

MSC Channe, be condemned and sold and the proceeds of sale be applied to the payment to

plaintiff of the sums found due it;



                                                    2



LEGAL/1E9966654.v1
        Case 1:18-cv-11922-LTS-HBP Document 2 Filed 12/19/18 Page 3 of 3
         4.       Th a t th e a mo u n t d u e p la in tiff b e co mp u te d b y fu rth e r p ro ce e d in g s b e fo re a

Magistrate, pursuant to Rule 53(b) and/or by further proceedings before the Court pursuant to

Rule 42(b);

        5.        Tha t fina l judgme nt a ga ins t de fe nda nt a nd the MS C Cha nne , be e nte re d in fa vor

of the pla intiff for the a mount found due pla intiff with inte re s t a nd with cos ts ; a nd

         6.       Tha t pla intiff ha ve s uch othe r a nd furthe r re lie f a s ma y be jus t.

Da te d: Rye Brook, Ne w York
         De ce mbe r 18, 2018
                                                         I'
                                                                  mA32 S HALL DENN             `YW        R N ER
                                                         \
                                                                     EM     & GO
                                                          \*"~-
                                                                                                            224
                                                       By:                      |/


                                                                       lia m . C011 or III (wQ463-1.5'
                                                                  Atton`Teys~1?.1aiutiiT£ -~~"'"
                                                                  BAR C AR DI US A, INC .
                                                                  800 Westchester Avenue --. C-700
                                                                  Rye Brook, Ne w York 10573
                                                                  Te l. #: 914-977-7317
                                                                  Fa x #: 914-977-7301
                                                                  File #: 0132200148

TO :     MSC Mediterranean Shipping Company, (USA), inc.
         42G Fi11h Avenue
         New York, NY 10018




                                                              3



LEGAL/l §9966654.v E
